Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 1 of 11                   PageID 65




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

JOE WATKINS,                                    )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )          No. 19-1250-JDT-cgc
                                                )
QUALITY CORRECTIONAL HEALTH                     )
CARE, ET AL.,                                   )
                                                )
       Defendants.                              )


                        ORDER TO MODIFY THE DOCKET,
                 GRANTING MOTION TO AMEND, DISMISSING CASE,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On December 16, 2019, the Court dismissed the original complaint filed by the pro se

prisoner Plaintiff, Joe Watkins, and granted leave to file an amended complaint within twenty-one

days. (ECF No. 10.) After being granted an extension of time, Watkins filed a timely amended

complaint on January 21, 2020. (ECF No. 13.)1 The amendment adds several Defendants. The

Clerk therefore is directed to MODIFY the docket to include the following: John Mehr, the Sheriff

of Madison County, Tennessee; Lieutenant Balderrama, an Administrator at the Madison County

Criminal Justice Complex (CJC);2 CJC Nurse Amy Franks; Grady Perry, Warden of the South



       1
     Watkins titled his amended complaint a “Motion to Amend.” The motion is
GRANTED.
       2
         Watkins spelled this Defendant’s last name “Balderamma,” but the correct spelling is
Balderrama. See Vestal v. Madison Cnty. Sheriff’s Dep’t, et al., No. 19-1188-JDT-cgc (W.D.
Tenn.) (Answer of Def. Balderrama, ECF No. 22).
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 2 of 11                       PageID 66




Central Correctional Facility (SCCF), where Watkins is currently incarcerated; Jammie Garner,

SCCF Health Services Administrator; and Brenda Pevahouse, identified as “SCCF Grievance,”

presumably meaning Grievance Committee Chairperson or similar title. (See ECF No. 13 at

PageID 39 & 41.)

       The Court dismissed the original complaint because Watkins’s allegations against “them”

for inadequate medical care were insufficient to state a claim against any individual, and his

requests for facility transfer and other injunctive relief were moot because he was no longer

confined at the CJC. (Id. at PageID 30-31.) In the amended complaint, Watkins again alleges he

was not provided with adequate medical care at the CJC and is not being provided medical care at

the SCCF, 3 specifically with regard to his “tumor-removal-and-vulnerability.” (Id. at PageID 39.)

He alleges the Defendants delayed his needed MRIs, denied him his preferred medications, refused

him proper medical facilities, and retaliated against him for filing medical-related grievances. (Id.

at PageID 39-42.) However, the Court finds that, like his original complaint, Watkins’s amended

complaint under 42 U.S.C. § 1983 fails to state a claim for relief.

       The legal standards for assessing the claims in an inmate’s complaint were set forth in the

prior order of dismissal, (ECF No. 10 at PageID 28-30), and will not be reiterated here.

       First, Watkins concedes that neither Defendant Mehr nor Defendant Perry “commit[ted]

the violations asserted” in the amended complaint. (ECF No. 13 at PageID 41.) Yet he asserts



       3
          The SCCF is located in Wayne County, Tennessee. See www.tn.gov/correction/sp/
state-prison-list/south-central-correctional-facility.html. The appropriate venue for any claims
arising from Watkins’s confinement at the SCCF is in the U.S. District Court for the Middle
District of Tennessee, which encompasses Wayne County. See 28 U.S.C. § 123(b)(3). Because
none of the allegations in the amended complaint state a claim for relief, the Court declines to
sever and transfer the claims concerning the SCCF. However, if Watkins files any other
complaints regarding events that occurred at the SCCF, they should be filed in the Middle
District.

                                                 2
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 3 of 11                       PageID 67




they can be liable for their failure to correct the alleged violations merely because of their

supervisory authority respective positions as Sheriff and Warden.          (Id. at PageID 41-42.)

However, under § 1983, “[g]overnment officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676; see

also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Thus, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676.

        There must be a showing that the supervisor encouraged the specific incident of
        misconduct or in some other way directly participated in it. At a minimum, a § 1983
        plaintiff must show that a supervisory official at least implicitly authorized,
        approved or knowingly acquiesced in the unconstitutional conduct of the offending
        subordinates.

Bellamy, 729 F.2d at 421 (citation omitted).         A supervisory official who is aware of the

unconstitutional conduct of his subordinates but fails to act generally cannot be held liable in his

individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Gregory v. City of

Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999);

Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28 (6th Cir. 1996). Furthermore, a failure

to take corrective action in response to an inmate grievance or complaint does not supply the

necessary personal involvement for § 1983 liability. See Simpson v. Overton, 79 F. App’x 117,

120 (6th Cir. 2003); George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a

prisoner on an administrative complaint does not cause or contribute to the [constitutional]

violation.”).

        Watkins alleges that Defendants Mehr and Perry “had clear knowledge” of constitutional

wrongs against him because of his grievances and letters. (ECF No. 13 at PageID 42.) However,

as stated, failure to respond to grievances and complaints does not equate to “encourage[ment] [of]



                                                 3
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 4 of 11                        PageID 68




the specific incident of misconduct” complained of, or his/her “direct[] participat[ion] in it.”

Bellamy, 729 F.2d at 421. Nor do Watkins’s generalized contentions demonstrate any party’s

implicit authorization, approval, or knowing acquiescence in offending subordinates’

unconstitutional conduct. See id. He thus fails to state a supervisory liability claim for relief.

       Watkins’s primary claim is that the Defendants were deliberately indifferent to his serious

medical needs in relation to medications, MRIs, “proper after-care,” and his request to be

transferred to a more appropriate medical prison facility. (ECF No. 13 at PageID 39-40.) As

explained below, he fails to sufficiently allege a constitutional deprivation.

       The Court reviews claims regarding the denial of medical care under the Eighth

Amendment, which prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501

U.S. 294, 297 (1991). Under Estelle v. Gamble, 429 U.S. 97, 104 (1976), “deliberate indifference

to serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain” .

. . proscribed by the Eighth Amendment.” However, not “every claim by a prisoner that he has

not received adequate medical treatment states a violation of the Eighth Amendment.” Id. at 105.

To state a cognizable claim, “a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Id. at 106. That is, an Eighth

Amendment claim consists of both objective and subjective components. Farmer v. Brennan, 511

U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992); Wilson, 501 U.S. at 298. The

objective component requires that a prisoner have a serious medical need.              Blackmore v.

Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004); Brooks v. Celeste, 39 F.3d 125, 128 (6th Cir.

1994). “[A] medical need is objectively serious if it is ‘one that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would readily recognize

the necessity for a doctor’s attention.’” Blackmore, 390 F.3d at 897; see also Johnson v. Karnes,



                                                  4
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 5 of 11                        PageID 69




398 F.3d 868, 874 (6th Cir. 2005). The subjective component requires that jail officials acted with

the requisite intent -- i.e., -- had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834;

see also Wilson, 501 U.S. at 302-03 (plaintiffs must show that prison officials acted with

“deliberate indifference” to a substantial risk that the prisoner would suffer serious harm);

Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009). “[D]eliberate indifference

describes a state of mind more blameworthy than negligence.” Farmer, 511 U.S. at 835. A prison

official cannot be found liable under the Eighth Amendment unless he subjectively knows of an

excessive risk of harm to an inmate’s health or safety and disregards that risk. Id. at 837. “Not

‘every ache and pain or medically recognized condition involving some discomfort can support an

Eighth Amendment claim.’” Sarah v. Thompson, 109 F. App’x 770, 771 (6th Cir. 2004) (quoting

Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997)).

       Watkins states that he received the “wrong” medication, was denied an MRI for his “tumor-

removal-and-vulnerability,” and was not given “proper after-care.” (ECF No. 13 at PageID 39.)

He states that Defendants “delayed” his “prescription initially prescribed by an expert,” but he

does not identify the medication, its purpose, or how long it was delayed. (See id. at PageID 40.)

He also does not state when or by whom his brain tumor was removed. His medical claim also

appears internally inconsistent, inasmuch as he states that he “continues to be transported for MRI,

provided proper medication, and treated properly.” (Id.) But immediately thereafter, he asserts

that “death is imminent . . . if treatment is continually delayed to[o] long.” (Id.) Yet, he neither

explains why death is imminent nor describes the treatment to which he refers.

       The Court will presume for purposes of this order that removal of a brain tumor and post-

surgical seizures such as Watkins alleges he is experiencing qualify as serious medical needs.

However, he has not alleged that any CJC or SCCF personnel had a “sufficiently culpable state of



                                                  5
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 6 of 11                     PageID 70




mind” and acted with “deliberate indifference” to his condition. Instead, Watkins asserts only that

the Defendants generally “were motivated by saving money instead of properly caring for him.”

(ECF No. 13 at PageID 39.) This conclusory allegation does not satisfy the subjective prong of an

Eighth Amendment claim. The additional allegation that the facts “appear to show personal

animosity toward [Watkins]” also is insufficient, without more, to show deliberate indifference.

(Id.)

        Watkins also contends the Defendants “substantial[ly] depart[ed] from accepted

professional judgment,” (id.), but he neither specifies what the “accepted professional judgment”

was nor explains how any particular Defendant deviated from it. His allegations about wait-times

for MRIs, his personal medication preferences, his desire for “a more medically accommodating

facility,” and his “inability to sleep [due to] wrong medication [and] noisy living environment,”

(see id. at PageID 40 & 41) amount merely to disagreement about treatment. Moreover, his

displeasure with, for example, the “noisy living environment” in prison seems to be dissatisfaction

with the normal incidents of prison living—which is not actionable. See Wilson, 501 U.S. at 298

(“the Constitution does not mandate comfortable prisons”); Rhodes v. Chapman, 452 U.S. 337,

349 (1981) (same).

        In sum, the amended pleading is devoid of facts suggesting that any named Defendant had

a “sufficiently culpable state of mind” with regard to an alleged lack of medical care. See Farmer,

511 U.S. at 834; see also Wilson, 501 U.S. at 302-03; Dominguez, 555 F.3d at 550. Allegations

that the Defendants “did nothing to ensure Plaintiff was transported to a proper medical facility”

and “denied Plaintiff’s myriad requests for pain management medications,” (ECF No. 13 at PageID

41 & 42), do not demonstrate any Defendant’s subjective knowledge and disregard of an excessive

risk of harm to Watkins’s health. Both the objective and subjective components of deliberate



                                                6
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 7 of 11                      PageID 71




indifference analysis must be present in order to state a claim. The allegations in the amended

complaint are insufficient, and the amended complaint fails to state a claim for constitutionally

inadequate medical care.

       Watkins further alleges the Defendants’ “actions are contrary to written TDOC, CCA4

policy, Americans With Disabilities Act (“ADA”),5 and Rehabilitation Act (“RA”),6 as well as

Tennessee law.” (ECF No. 13 at PageID 40.) However, the only mentions of Tennessee law in

the amended complaint are a few brief assertions that the Defendants acted negligently. (E.g., id.

at PageID 39 (“Defendant’s [sic] indifference and neglect”); id. at PageID 40 (“Defendant’s [sic]

are negligent and indifferent to Plaintiff’s medical condition”); id. at PageID 41 (“increasingly

deliberate indifference and increasingly negligent acts”).) These passing references are in no way

sufficient to state a claim for negligence under Tennessee law.



       4
         CCA, or Corrections Corporation of America, is now known as CoreCivic. See Dave
Boucher, CCA changes name to CoreCivic amid ongoing scrutiny, Tennessean, Oct. 28, 2016,
www.tennessean.com/story/news/2016/10/28/cca-changes-name-amid-ongoing-
scrutiny/92883274/. The company, a private prison management firm, operates the SCCF. See
www.tn.gov/correction/sp/state-prison-list/south-central-correctional-facility.html.
       5
          Title II of the Americans with Disabilities Act (ADA) is applicable to state and local
government entities and their agencies and instrumentalities. 42 U.S.C. § 12131(1). To establish
a prima facie case under the ADA, a plaintiff must show that: (1) he has a disability; (2) he is
otherwise qualified; and (3) he is being excluded from participating in, being denied the benefits
of, or being subjected to discrimination under “services, programs, or activities of a public
entity” solely because of his disability. Anderson v. City of Blue Ash, 798 F.3d 338, 356-57 (6th
Cir. 2015). The amended complaint does not expressly assert an ADA claim. However, to the
extent Watkins intends to assert such a claim, he fails to do so. Even affording a liberal
construction to the amended complaint, and construing all well-pleaded allegations in the light
most favorable to him, the amended complaint’s allegations are insufficient to raise
an ADA claim against any Defendant.
       6
          Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, also applies to
government agencies and incorporates the standards of the ADA. See 29 C.F.R. § 1614.203(b).
Just as the amended complaint fails to state an ADA claim, it also fails to state a claim under the
Rehabilitation Act.

                                                 7
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 8 of 11                        PageID 72




          Watkins does not identify any particular TDOC or CoreCivic policy that allegedly was

violated. Even if he did, allegations that prison officials failed to follow TDOC/CoreCivic

administrative policies does not, in and of itself, rise to the level of a constitutional violation.

Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007). After Sandin v. Conner, 515 U.S. 472,

484 (1995), it is even clearer that mandatory language in prison regulations does not create a liberty

interest protected by the Due Process Clause. See Rienholtz v. Campbell, 64 F. Supp. 2d 721, 729-

30 (W.D. Tenn.), aff’d, 198 F.3d 247 (6th Cir. 1999) (citing Rimmer-Bey v. Brown, 62 F.3d 789,

790-71 (6th Cir. 1995)). Section 1983 does not provide a remedy for violations of state laws or

regulations. Lewellen v. Metro. Gov’t of Nashville and Davidson Cnty., 34 F.3d 345, 347 (6th Cir.

1994) (“Unless a deprivation of some federal constitutional or statutory right has occurred, § 1983

provides no redress even if the plaintiff’s common law rights have been violated and even if the

remedies available under state law are inadequate.”). See also Storm v. Swiger, No. 4:07 CV 2387,

2007 WL 3171491, at *3 (N.D. Ohio Oct. 29, 2007) (the violation of a prison regulation is not

actionable under § 1983) (citing Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993), overruled

in part on other grounds by Thompson v. Keohane, 516 U.S. 99, 111 (1995)). Accordingly,

Watkins does not have a constitutional right to SCCF’s observance of any particular administrative

policy.

          Watkins also alleges he has been “denied discovery.” (ECF No. 13 at PageID 40.) The

assertion is not entirely clear, but he contends the Defendants failed to respond to his letters and

requests for assistance in obtaining his medical records “based on an unreasonable determination

of the facts in light of the evidence presented” in his original complaint. (Id.) Attached to the

amended complaint are HIPAA release forms authorizing the CJC and the SCCF to provide

Watkins’s medical records to his sister, (ECF No. 13-2, App. A), and a Request for Production of



                                                  8
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 9 of 11                        PageID 73




Medical Records and Documents ostensibly made pursuant to Federal Rule of Civil Procedure 34,

(ECF No. 13-3, App. C). To the extent Watkins claims he is entitled to discovery in connection

with this case, however, his requests are premature; Defendants were not served with process and

thus are not obligated to provide discovery. Furthermore, even if the discovery process had

commenced, the certificate of service on the discovery request in Appendix C does not show that

it was sent to any Defendant; it states only that it was mailed to the Clerk of Court for the U.S.

District Court for the Middle District of Tennessee. (Id. at PageID 57.)

       Watkins alleges the SCCF Defendants delayed his medical care in retaliation for filing

grievances. (ECF No. 13 at PageID 40; see also ECF No. 13-2 at PageID 54, App. B, Grievance.)

The Court reviews prisoner retaliation claims under the First Amendment. See Harbin-Bey v.

Rutter, 420 F.3d 571, 579 (6th Cir. 2005) (“Retaliation on the basis of a prisoner’s exercise of his

First Amendment rights violates the Constitution.”). A claim of retaliation has three elements:

       (1) the plaintiff engaged in protected conduct; (2) an adverse action was taken
       against the plaintiff that would deter a person of ordinary firmness from continuing
       to engage in that conduct; and (3) there is a causal connection between elements
       one and two—that is, the adverse action was motivated at least in part by the
       plaintiff’s protected conduct.

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). “Protected conduct, for the

purposes of a First Amendment retaliation claim, encompasses a prisoner’s efforts to access the

courts in . . . civil rights claims.” Bell v. Johnson, 308 F.3d 594, 607 (6th Cir. 2002); see Thaddeus-

X, 175 F.3d at 391. “[T]he plaintiff must be able to prove that the exercise of the protected right

was a substantial or motivating factor in the defendant’s alleged retaliatory conduct.” Smith v.

Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ.

v. Doyle, 429 U.S. 274, 287 (1977)). Filing a grievance is protected conduct. Hill v. Lappin, 630

F.3d 468, 472 (6th Cir. 2010).



                                                  9
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 10 of 11                      PageID 74




       Watkins asserts generally that the “Defendants,” collectively, retaliated against him for

filing grievances, contending the Defendants took adverse actions against him because of that

protected conduct. (ECF No. 13 at PageID 40.) However, the allegation is conclusory; Watkins

does not actually identify any adverse action taken against him by any particular Defendant or

explain the causal connection between that adverse action and the filing of any grievances. (Id.)

Watkins’s amended complaint therefore fails to state a claim for retaliation.

       To the extent Watkins is asking the Court to order the Defendants to transfer him to a

facility “better equipped to deal with his serious medical needs,” (id. at PageID 41), the request is

denied because this case is being dismissed.

       In conclusion, the Court concludes that Watkins’s amended complaint also fails to state a

claim on which relief can be granted. Leave to further amend is DENIED, and this case is hereby

DISMISSED with prejudice in its entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1).

       Pursuant to Federal Rule of Appellate Procedure 24(a) and 28 U.S.C. § 1915(a)(3), the

Court must also consider whether an appeal by Watkins in this case would be taken in good faith.

The same considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith.              Therefore, it is

CERTIFIED that any appeal in this matter by Watkins would not be taken in good faith.

       If Watkins nevertheless appeals the dismissal of this case, the certification that an appeal

is not taken in good faith will not affect his ability to pay the $505 appellate filing fee using the

installment procedures of the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).

See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). McGore sets out specific



                                                 10
Case 1:19-cv-01250-JDT-cgc Document 14 Filed 08/12/20 Page 11 of 11                          PageID 75




procedures for implementing the PLRA. Therefore, Watkins is instructed that if he files a notice

of appeal and wishes to use the installment method for paying the appellate filing fee, he must

comply with the PLRA and McGore by filing a new in forma pauperis affidavit and a current,

certified copy of his inmate trust account statement for the last six months.

          For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Watkins, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759, 1763-64

(2015).

          The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                          s/ James D. Todd
                                                         JAMES D. TODD
                                                         UNITED STATES DISTRICT JUDGE




                                                    11
